Case 1:18-cr-00548-CMA-GPG Document 109 Filed 10/06/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Criminal Action No. 18-cr-00548-CMA-GPG

   UNITED STATES OF AMERICA,

           Plaintiff,

   v.

   URIEL JARACUARO-BAUTISTA,

           Defendant.


        ORDER ADOPTING AND AFFIRMING JANUARY 27, 2020 RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE


           This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #76). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Information which

   charged violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)viii) and 846, conspiracy to

   distribute and possess with intent to distribute 50 grams and more of methamphetamine

   (actual). The Court also notes that Defendant consented to Magistrate Judge Gallagher

   advising him with regard to his Constitutional rights and his rights pursuant to Rule 11 of

   the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the

   Rule 11 hearing on January 27, 2020, at which time he appropriately advised the

   Defendant of his rights and made inquiry as to the Defendant’s understanding of the

   charges, the terms of the plea agreement, the voluntariness of his plea, and of the


                                               1
Case 1:18-cr-00548-CMA-GPG Document 109 Filed 10/06/20 USDC Colorado Page 2 of 2




   consequences of pleading guilty. Based on that hearing Magistrate Judge Gallagher

   recommended that the District Court Judge accept Defendant's plea of guilty to Count

   One of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.

         2.     The plea as made in open court on January 27, 2020, is accepted and the
                Defendant is adjudged guilty of violation 21 U.S.C. §§ 841(a)(1),
                (b)(1)(A)(viii) and 846.


         DATED: October 6, 2020


                                          BY THE COURT:


                                          ___________________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                             2
